Citation Nr: 0114630	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 26, 1994?

2.  What evaluation is warranted for fibromyalgia with 
chronic fatigue syndrome symptoms from October 10, 1995?

3.  Entitlement to an effective date earlier than May 8, 
1998, for a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a June 1997 decision, the Board granted service connection 
for fibromyalgia secondary to PTSD.  In an August 1998 rating 
action effectuating the Board decision, the RO assigned a 40 
percent disability evaluation for fibromyalgia with chronic 
fatigue syndrome symptoms, effective from October 10, 1995.  
The veteran disagreed with the evaluation and perfected his 
appeal with regard to that claim.

When the Board remanded the case in September 1999 for 
further development, the issues included a claim of 
entitlement to a TDIU.  In an August 2000 rating action, the 
RO determined that the veteran was entitled to a total 
disability rating based on unemployability and assigned an 
effective date of May 8, 1998.  The veteran disagreed with 
the effective date assigned and perfected his appeal with 
regard to that claim.  As such, the issues presently before 
the Board are as noted on the title page. 

FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
The old version of the criteria is more favorable to the 
veteran.

2.  Since April 26, 1994, more than considerable social and 
industrial impairment was not clinically demonstrated, nor is 
there competent evidence of occupational and social 
impairment with more than reduced reliability and 
productivity or difficulty in establishing and maintaining 
effective work and social relationships. 

3.  Since October 10, 1995, debilitating fatigue, cognitive 
impairments or a combination of other signs and symptoms 
pertaining to chronic fatigue syndrome have not been nearly 
constant and so severe as to restrict routine daily 
activities almost completely nor have they occasionally 
precluded self-care.  The symptoms do cause incapacitating 
periods of at least six weeks total duration per year.

4.  On June 11, 1994, the veteran submitted a claim for TDIU.  

5.  The veteran met the schedular criteria for entitlement to 
TDIU on October 10, 1995, and it was factually ascertainable 
that he was unable to work due to service-connected 
disabilities on that date. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for PTSD 
for the period from April 26, 1994, have been met. 38 
U.S.C.A. § 1155, (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The schedular criteria for a 60 percent rating for 
fibromyalgia with chronic fatigue syndrome for the period 
from October 10, 1995, have been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, 4.88b, Diagnostic Codes 5025, 6354 (2000).

3.  The requirements for an effective date of October 10, 
1995, for a total disability rating due to individual 
unemployability have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.400, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a statement received at the RO on April 26, 1994, the 
representative indicated that the veteran wished to establish 
an informal claim for VA compensation benefits; all necessary 
documentation was reportedly forthcoming.  In a statement 
received in May 1994, the representative referred to the 
earlier correspondence and maintained that the veteran was 
entitled to service connection for PTSD as a result of his 
in-service experiences.  In addition, the veteran's PTSD was 
of such severity that it prevented him from working.  

In the November 1994 rating action presently on appeal, the 
RO granted service connection for PTSD and assigned a 30 
percent disability evaluation, effective from April 26, 1994.  

Medical evidence associated with the claims folder includes 
VA examination and outpatient treatment reports and private 
psychological and counseling evaluations.  Also included in 
the record are reports considered by the Social Security 
Administration (SSA) in that agency's determination that the 
veteran was disabled.

Included among the records received from SSA is a copy of a 
December 1995 determination that the veteran was disabled for 
purposes of receiving SSA benefits, effective from January 
22, 1994.  The primary diagnosis was fibromyalgia.  The 
secondary diagnosis was an adjustment disorder with depressed 
mood.  In a May 1994 disability determination evaluation 
provided by a private physician, the assessment was that the 
veteran had ongoing depression, PTSD and "diagnosed by 
history of fibromyalgia."  

A July 1994 disability evaluation prepared for a state 
disability program noted the veteran's physical complaints of 
fibromyalgia, knee and back pain, in addition to complaints 
referable to depression and PTSD.  The psychologist reviewed 
the veteran's pertinent history and noted his interests and 
daily activities.  Based on the examination, the diagnoses 
included adjustment disorder with depressed mood, PTSD and 
fibromyalgia.  The examiner assigned a current GAF score of 
55 and noted that the highest GAF in the past year was 63.  

The report of a September 1994 VA examination included a 
detailed review of the veteran's complaints and his pre-
service, in-service and post-service activities.  Following 
mental status examination, the diagnosis was that of PTSD.  
The examiner noted that the veteran had been employed in 
various jobs since service, most recently as a self-employed 
carpet layer; however, he had stopped working in January 1994 
because of fibromyalgia and knee pain.

In September 1994, a Readjustment Specialist who worked as a 
contractor with a local Vet Center noted that the veteran had 
been seen "on a regular basis" since April 1994.  The 
veteran was noted to exhibit symptoms of PTSD and to suffer 
from fibromyalgia which had rendered him unable to work "as 
of 11/2 years ago."  It was this therapist's opinion that the 
veteran's PTSD "is disabling at this time."  

In November and December 1995 statements, two VA physicians 
offered opinions that the veteran's complaints of 
fibromyalgia were related to his service-connected PTSD.  

The veteran was afforded another VA examination in March 1996 
at which time the claims folder was unavailable and the 
examiner solicited a history from the veteran.  Following 
mental status examination, the examiner offered a diagnosis 
of PTSD, chronic, severe.  The examiner also assigned a 
Global Assessment of Functioning (GAF) score of 45, noting 
serious symptoms with serious impairment in social and 
occupational functioning.  Although the psychologist was 
hesitant to offer an opinion as to a relationship between the 
veteran's service-connected PTSD and fibromyalgia, the 
examiner did note that the GAF score assigned was given 
specifically for PTSD.  

The report of a March 1996 VA orthopedic examination 
undertaken to "evaluate for fibromyalgia," revealed no 
abnormalities of the muscles.  There were no scars or damage 
to tendons, bones or joints.  Strength was described as 
"good."  There was some tenderness on palpation of the 
muscles especially over the back.  The diagnosis was 
fibromyalgia.

The report of a September 1997 VA examination included a 
review of the veteran's complaints and pertinent psychiatric 
and medical history.  It was noted that the veteran had 
chosen to work as a self-employed carpet installer because of 
problems with people; however, he had retired in 1994, mainly 
due to fibromyalgia.  The diagnoses included PTSD, 
fibromyalgia and chronic depression.  It was the examiner's 
opinion that "it [wa]s likely that [the veteran's PTSD] has 
contributed in some way to his fibromyalgia." 

The report of a May 1998 VA examination included the 
veteran's report of his history of psychiatric care, his 
comment that his most recent therapist was no longer 
available and his desire to be seen for individual therapy.  
In relating his employment history, the veteran reported that 
he had difficulty getting along with others.  He believed 
that at the present time, his fibromyalgia interfered with 
his physical endurance and made it impossible for him to be 
employed.  Following mental status examination, the 
diagnostic impression was that of PTSD, chronic.  The 
veteran's reported symptomatology included recurrent 
intrusive thoughts and dreams associated with combat 
experiences, flashbacks, exaggerated startle response, 
avoidance of activities associated with combat service, 
feelings of alienation, markedly diminished interest in 
previously rewarding activities, sleep difficulties, 
hypervigilance, depressed mood, feelings of helplessness, and 
periods of social isolation.  The examiner offered a GAF 
score of 55.   

The report of a VA Special Chronic Fatigue Syndrome 
Examination conducted in May 1998 included the veteran's 
description of his daily routine in an effort to evaluate 
whether he met the criteria for chronic fatigue syndrome.  
The veteran's condition had reportedly increased gradually 
since approximately 1980.  He reported episodes of fevers and 
chills once or twice a year, lasting two to three days and 
subsiding spontaneously.  The episodes were unrelated to any 
other member of the household being ill.  The veteran 
reported that he complains of a sore throat, associated with 
low grade fever, approximately four to five times a year.  He 
also complained of generalized muscle weakness and aching 
that lasts for at least one day at a time.  He complained of 
fatigue which lasted 24 hours or longer after exercises, 
indicating that with increased activity, he experiences 
muscle tightness, increased fatigue for one to three days.  
The veteran described an occipital headache that occurs daily 
and increased with activity.  He rated the headaches as an 8 
on a pain scale of 1 to 10.  The veteran also admitted to 
sleep disturbances, indicting that he is unable to sleep more 
than two to three hours at a time.  

No lymph nodes were palpated on physical examination.  The 
veteran was relaxed while sitting in the chair; however, 
specific tender points could be elicited at the cervical 
spine, the upper shoulders, and the lateral epicondyle, upper 
gluteal and medial knee areas.  The veteran's gait was 
described as normal, without use of assistive devices.  Based 
on the examination and a review of medical textbooks, it was 
the examiner's impression that it was not possible to 
differentiate a diagnosis of either chronic fatigue syndrome 
of fibromyalgia.  The veteran's complaints and examination 
were considered supportive of "either or both" diagnoses.  

The veteran's formal application for Increased Compensation 
Based on Unemployability was received at the RO on May 8, 
1998.

As detailed in the Introduction, the RO granted service 
connection for fibromyalgia with chronic fatigue syndrome 
symptoms in an August 1998 rating action and assigned a 
disability evaluation of 40 percent, effective from October 
10, 1995.  

Evidence received subsequent to the September 1999 Board 
remand included a November 1999 employability assessment 
undertaken by a private psychologist.  In making the 
assessment, the examiner noted that she had reviewed copies 
of much of the medical evidence associated with the claims 
folder.  Based on a review of those records and an interview 
with the veteran, the psychologist opined that the veteran 
was suffering from chronic fatigue syndrome/fibromyalgia and 
severe PTSD and, because of those impairments, was not 
employable.  The psychologist assigned a GAF score of 40.  

VA outpatient treatment records detail the veteran's 
psychiatric complaints and for the period March 1997 to March 
2000, include GAF scores ranging from 45-50 to 60.  Notations 
within the chart for that time period include a December 1997 
extract noting the veteran's report that his depression has 
not "been quite as severe," and the treating physician's 
comment that he was doing "fairly well" on his treatment 
regimen.  In March 1999, the treating physician noted 
"continued resolution" of the veteran's depressive 
symptoms; however, in June 1999, the symptoms had worsened.  
In October 1999, the veteran's depressive symptoms were 
described as severe.  In March 2000, the veteran reported 
improved mood and indicated he no longer felt "as 
depressed."  

The veteran was afforded a VA Special Chronic Fatigue 
Syndrome Examination in February 2000, at which time the 
examiner noted that it "is impossible to separate so-called 
fibromyalgia from post traumatic stress disorder"  
Fibromyalgia was noted to be a nonspecific term referring to 
a pain syndrome.  There are no definitive tests to diagnosis 
the condition, rather, the diagnosis was based on finding 
trigger points consistent with the chronic pain syndrome.  
Fibromyalgia and chronic fatigue syndrome were noted to be 
related to stress, depression and anxiety.  There was no good 
treatment of fibromyalgia.  The treatment addressed the 
underlying psychiatric illness and emphasized exercise.  In 
this examiner's experience, a patient with PTSD and 
fibromyalgia "rarely ever improves."  In this particular 
case, the veteran had not shown any evidence of improvement 
over the prior five to six years, and, in fact, had become 
further incapacitated. 

Finally, the examiner opined that the veteran will never be 
substantially or gainfully employed again.  He was noted to 
have been unemployed since 1994.  His ongoing depression and 
PTSD had responded somewhat to medication, but his pain 
syndrome, be it fibromyalgia or chronic fatigue syndrome had 
shown no improvement over the years.  It was this examiner's 
opinion that the veteran was totally disabled by those 
disorders.  

In March 2000, the veteran's claims folder was reviewed by a 
VA examiner for the purpose of determining the effect of the 
veteran's PTSD symptoms on his ability to be employed.  The 
examiner commented on the previous evaluations and treatment 
records, noting that the May 1998 VA examination included a 
GAF of 55; however, the veteran's most prominent complaints 
at that time were physical in nature.  Outpatient treatment 
records were noted to include characterizations of the 
veteran's psychiatric symptoms as mild to moderate, with 
periods of mild to moderate depression.  The veteran improved 
somewhat, but was unable to sustain that improvement as he 
reported increased symptoms in June 1999.  The examiner 
commented that the veteran's symptoms ranged in severity from 
mild to moderate, and were never described as marked or 
severe except in the report of the private psychologist.  It 
was this examiner's opinion that that the private examiner's 
reports of the veteran's symptomatology were inconsistent 
with the multiple observations of the VA treating physicians 
over a period of 18 months.  

This examiner noted that the veteran had recently reported 
increases in his overall distress and thus, his cognitive 
effectiveness and efficiency were affected proportionately.  
The examiner observed that the veteran appeared to have 
recovered from his depression during the first half of 1999, 
but relapsed over the second half with an accompanying 
increase in PTSD complaints.  Overall, the veteran's service-
connected conditions appeared to have worsened "slightly" 
since the most recent VA examination.  Although the severity 
of the veteran's PTSD symptoms in themselves would not render 
the veteran unemployable, it was this examiner's opinion that 
that combination of PTSD and fibromyalgia made the veteran a 
poor prospect for vocational rehabilitation.  In conclusion, 
the examiner estimated that the veteran's PTSD GAF over the 
past year was 50.  

In an August 2000 rating action, the RO awarded the veteran a 
total disability rating, effective from May 8, 1998.  

In numerous statements, both written and as testimony at 
personal hearings at the RO, the veteran has reiterated his 
assertions that his PTSD is more severe than the current 
rating indicates.  In addition to his own statements, the 
veteran has submitted statements from friends and family 
members who attest to the onset and severity of the veteran's 
various complaints.  

II.  Analysis

The veteran contends that his PTSD and fibromyalgia with 
chronic fatigue syndrome symptoms are more severely disabling 
than the current ratings, assigned following the initial 
grant of service connection in the rating actions on appeal, 
indicate.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluation of PTSD.  

In the November 1994 rating action, the RO granted service 
connection and assigned a 30 percent rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2000)).  The new criteria for evaluating 
psychiatric disabilities were codified at the newly 
designated 38 C.F.R. § 4.130.  The new rating criteria are 
sufficiently different from those in effect prior to November 
7, 1996.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-00; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent rating was for assignment where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The three criteria for a 100 percent 
criteria were independent of one another, and only one needed 
to be met in order to award a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 30 percent rating is for 
assignment in cases where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In evaluating the veteran's disability under the old 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the new 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  

Based upon a review of the evidence of record, the Board 
finds that the old rating criteria is more favorable to the 
veteran, and that a 50 percent rating is warranted.  Although 
the reports of VA examinations consistently note that the 
veteran has been unable to work since January 1994, none of 
those examinations includes an opinion that the veteran's 
inability to work was due to the PTSD alone.  In fact, the 
March 2000 opinion, offered after a complete review of the 
record, indicated that the veteran's PTSD symptoms alone 
would not render him unemployable.  That examiner did 
indicate, however, that the veteran's symptoms had increased 
in severity.  The Board agrees with that examiner's 
characterization of the veteran's reported symptoms over the 
course of the appeal ranged from mild to moderate in 
severity.  Despite the private psychologist's depiction of 
the veteran's condition as severe, the Board agrees that the 
record does not support that finding.  The GAF scores 
recorded within the VA treatment reports ranged from a low of 
45 to a high of 60.  As noted in the March 1996 VA 
examination report, a GAF of 41-50 is indicative of serious 
symptoms with serious impairment in social and occupational 
functioning.  See American Psychiatric Association's QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 1994.

The Board finds that when the GAF scores were assigned 
specifically for PTSD, they were within the range considered 
indicative of serious symptoms under DSM-IV.  Thus, a 50 
percent rating is warranted under rating criteria in effect 
prior to November 1996.  The Board finds, however, that there 
is no indication that the symptoms related to PTSD alone were 
of such severity that there was a severe impairment in the 
veteran's ability to work.  Consequently, the Board finds 
that there is no evidence that PTSD causes more than 
considerable social and industrial impairment.  Thus, the 
veteran's PTSD does not warrant an increase to 70 percent 
under the rating criteria in effect prior to November 7, 
1996.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Board finds that a preponderance of the evidence is also 
against a rating in excess of 50 percent under the revised 
rating criteria.  The veteran's PTSD alone is not shown to be 
reflective of occupational and social impairment with 
deficiencies in most areas due to symptoms contemplated by 
the 70 percent rating.  The record contains numerous 
references to the veteran's report that his physical 
disabilities were the primary reason he stopped working.  

In this regard, the Board notes that the veteran has been 
receiving Social Security disability payments, due primarily 
to fibromyalgia.  Although a SSA determination is not binding 
on VA, this evidence is pertinent to the claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In evaluating the veteran's disability, the Board has also 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
PTSD as prescribed by the Court in Fenderson.  Based upon a 
review of the evidence, the Board finds that at no time since 
April 1994 has there ever been competent evidence showing 
entitlement to a 70 percent rating under either set of rating 
criteria.  At no time was PTSD alone productive of severe 
social and industrial inadaptability.  Moreover, at no time 
was PTSD alone manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  Hence, a staged rating 
warranting an evaluation greater than 50 percent for any 
portion of the term in question is not warranted.

The recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  The 
Board notes, however, that the veteran has been informed of 
the evidence necessary to substantiate his claim and provided 
an opportunity to submit such evidence.  The Board remanded 
the case in September 1999, and the RO has complied with the 
remand instructions.  Smith v. Gober, 14 Vet. App. 199 
(2000).  In this respect, the RO has attempted to develop the 
record and has obtained the veteran's post-service treatment 
records.  In addition, the veteran has been examined by VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A). 

Evaluation of Fibromyalgia with Chronic Fatigue Syndrome 
symptoms.  

In the August 1998 rating action presently on appeal, the RO 
granted service connection of fibromyalgia with chronic 
fatigue syndrome symptoms as secondary to the service-
connected PTSD.  In assigning a 40 percent evaluation, the RO 
considered fibromyalgia the dominant condition and rated the 
condition under Diagnostic Codes 6354-5025.  38 C.F.R. § 4.27 
(2000) provides that hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen. 

The 40 percent rating presently assigned is the maximum 
rating assignable for fibromyalgia under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  The Board notes that 
Code 5025 was added to the rating schedule by an interim rule 
effective May 7, 1996. 61 Fed. Reg. 20, 438 (1996).  The 
interim rule was adopted without change as the final rule 
became effective June 17, 1999.  64 Fed. Reg. 32, 410 (1999).  
Therefore, prior to May 7, 1996, Code 5025 was not available 
for evaluating the veteran's disability.  The Board must 
therefore look to other diagnostic codes in effect at the 
time in order to properly rate the veteran's disability.  

In order to assign an increased rating by analogy, the Board 
would have to consider the rating criteria pertaining to 
individual joints.  The Board notes, however, that the 
initial grant of service connection did not indicate which 
specific joints were involved.  Rather, the RO indicated that 
the veteran suffered both fibromyalgia and chronic fatigue 
syndrome the rating was assigned based on the symptoms of 
fibromyalgia.  Moreover, the Board notes that the VA 
examinations of record have indicated that the two diseases 
are intertwined to such an extent that it is impossible to 
differentiate the symptomatology associated with each 
diagnosis.  As such, in this particular case, the Board finds 
that it is appropriate to consider a single rating under the 
criteria pertaining to chronic fatigue syndrome.   

Under the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 
6354 pertaining to chronic fatigue syndrome, a 60 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or which wax and wane, resulting in periods of incapacitation 
of at least six weeks total duration per year.  A 100 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician. 

Based on an examination of the evidence of record, the Board 
finds that the preponderance of the evidence supports the 
assignment of a 60 percent rating.  The Board finds that the 
findings and complaints recorded in the VA examinations 
conducted to date suggest a disability picture which more 
nearly approximates the criteria for a 60 percent rating.  
The veteran has been unable to work since January 1994 
because of chronic fatigue and fibromyalgia and his symptoms 
have severely restricted his routine daily activities.  
Physical examinations have yielded evidence of physical 
restrictions and functional impairment due to pain.  

In evaluating the veteran's disability, the Board has also 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
fibromyalgia with chronic fatigue syndrome symptoms as 
prescribed by the Court in Fenderson.  Based upon a review of 
the evidence, the Board finds that at no time since October 
1995 has there been competent evidence showing entitlement to 
a 100 percent rating.  At no time have the symptoms related 
to chronic fatigue syndrome be so severe as to restrict 
routine daily activities almost completely, nor has there 
been any evidence that the related symptoms have occasionally 
precluded self-care.  Indeed, the May 1998 VA examination 
described the fact that the veteran was able to prepare meals 
for himself, that he at times drove distances for himself, 
and that he was able to use a personal computer.  Hence, a 
staged rating warranting an evaluation greater than 60 
percent for any portion of the term in question is not 
warranted.

In deciding this claim, the Board has considered the 
applicability of the VCAA; however, a remand to consider 
application of the VCAA would only result in unnecessarily 
imposing additional burdens on VA with absolutely no benefit 
flowing to the veteran.  In this regard, the Board notes that 
the veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The Board remanded the case in September 
1999, and the RO has complied with the remand instructions.  
Smith.  While it is true that the Board requested that an 
immunologist examine the appellant, the February 2000 VA 
examination by a rheumatologist is more than adequate in 
light of the fact that rheumatologists regularly diagnose and 
treat patients with chronic fatigue syndrome and 
fibromyalgia.  Moreover, the RO has attempted to develop the 
record and has obtained the veteran's post-service treatment 
records.  In addition, the veteran has been examined by VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A). 

Earlier Effective Date for TDIU.  

The veteran contends that an earlier effective date for the 
TDIU is warranted because he has not been employed since 
January 22, 1994, the effective date that the SSA granted 
disability benefits.  The Board notes that the presently 
assigned effective date, May 8, 1998, is the date the veteran 
submitted a formal application for TDIU.  

The effective date of an evaluation and award of compensation 
based on a claim for increase, including a claim for a total 
rating based on unemployability, will be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  With regard to claims for increased compensation, the 
law also provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(1), (2).  

In the statement submitted on June 11, 1994 in connection 
with the original claim of service connection for PTSD, the 
representative noted that the severity of that condition was 
such that the veteran was unemployable.  In fact, there is 
sufficient evidence of record which shows that the veteran 
has been unemployed since January 1994.  As discussed above, 
however, that evidence does not show that the veteran was 
unemployable as a result of the now service-connected PTSD 
alone.  Rather, it was the combination of PTSD and 
fibromyalgia which rendered the veteran unable to work.  

In light of the Board's decision above regarding the claim 
for an increased rating for PTSD, a 50 percent rating for 
PTSD has been in effect since April 26, 1994.  Although the 
veteran had contended that he was unemployable as a result of 
PTSD, as discussed, the Board finds that the competent 
evidence of record does not support that assertion.  

In August 1998, the RO granted service connection and 
assigned a 40 percent rating  for fibromyalgia with chronic 
fatigue syndrome symptoms, effective from October 10, 1995.  
Although the veteran has expressed disagreement with the 
evaluation assigned, he did not disagree with the effective 
date of that rating.  

Under the relevant provisions of 38 C.F.R. § 4.16(a), where a 
veteran has a single service-connected disability rated at 60 
percent or more, or a combined service-connected disability 
rating of at least 70 percent, with at least one service-
connected disability rated 40 percent or more, a total 
disability rating may be assigned when the schedular criteria 
is less than total, if the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation.  38 C.F.R. § 4.16. 

The Board is of the opinion that the statement received on 
June 11, 1994, made specific references to a connection 
between the veteran's unemployability and PTSD, and he has 
been continuously unemployed since that time.  As such, the 
Board finds that June 11, 1994 is the date of the claim for 
TDIU.  Significantly, however, the date entitlement to TDIU 
was first shown remains to be determined.

In this regard, the Board notes that PTSD has been rated as 
50 percent disabling from April 1994; fibromyalgia has been 
rated as 40 percent disabling from October 10, 1995.  As of 
October 10, 1995, the veteran met the schedular criteria for 
TDIU.  38 C.F.R. § 4.16.  In addition, it was factually 
ascertainable as of that date that the veteran's service-
connected disabilities prevented substantially gainful 
employment.  Since the date of entitlement was later than the 
date of claim, the date of entitlement, i.e., October 10, 
1995, is the proper effective date for TDIU.  Therefore, 
entitlement to an earlier effective date of October 10, 1995, 
for TDIU is warranted.  The Board is aware that the veteran 
argues that he has been disabled since January 1994.  The law 
requires, however, that the Board assign an effective date 
which is the later of the date entitlement arose or date of 
receipt of the claim. 

The Board has considered the applicability of the VCAA; 
however, the undersigned finds that a remand to consider 
application of the VCAA would only result in unnecessarily 
imposing additional burdens on VA with absolutely no benefit 
flowing to the veteran.  The veteran and his representative 
have provided argument on what effective date should be 
assigned.  No further development is shown to be warranted on 
this question in light of the voluminous record and the 
exhaustive efforts of the RO to develop it.  Finally, the RO 
in March 2001 invited the veteran to advise VA of any 
additional pertinent evidence that should be secured but no 
pertinent response has been presented.  Therefore, the 
veteran will not be prejudiced by having the Board render its 
decision on his appeal at this time.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


ORDER

A 50 percent rating for PTSD, effective from April 26, 1994, 
is granted.  A 60 percent rating for fibromyalgia with 
chronic fatigue syndrome symptoms from October 10, 1995, is 
granted.  Entitlement to an effective date of October 10, 
1995, for a TDIU rating is granted.  Each of these awards is 
granted subject to the criteria which govern the payment of 
monetary awards.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


